Title: From Thomas Jefferson to Messrs. Inglis and Long, 11 June 1772
From: Jefferson, Thomas
To: Messrs. Ingliss and Long


                    
                        Gent.
                        Williamsburgh June 11. 1772.
                    
                    I have just received notice from Mr. Wythe that in the case of Jamieson and Taylor v. Meredith and others he will move at the next court to have the effects delivered into the plaintiff’s hands. I have not yet had time to enquire whether such steps have been yet taken as will entitle him to do this. However it is better that your correspondents prevent it which cannot be done with certainty but by their sending in their answers in proper form before the next court. I am this moment leaving town having just taken time to inform you of this measure & am Gent Your very humble servt.,
                    
                        Th: Jefferson
                    
                    
                        P.S. Be pleased to send your own answers immediately to Mr. Everard inclosed.
                    
                